El Juez Asociado Senos Wolf,
emitió la opinión del tribunal.
En una acción de mandamus el objeto de la petición era hacer que ciertos demandados nombrados citaran a una reu-nión general de los directores de la corporación para ren-dir una cuenta de la administración y permitir al deman-dante como accionista examinar los libros de cierta corpo-xación. Como móvil de esta petición se alegó que la corpo-ración se organizó para poseer,y explotar un teatro, que lo poseyó y lo explotó y que últimamente se ha dejado que el teatro se arruine. La petición contiene la alegación de que varios de los demandados citados fungiendo ser oficia-les y directores de la compañía, estaban gobernando y diri-giendo la corporación, disponiendo de la propiedad como si hubieran sido oficiales y directores de la compañía debida-mente electos, cuando en realidad dichos demandados nunca han sido elegidos oficiales o directores de dicha corporación.
Hubo una contestación y una vista. La corte resolvió, creemos propiamente, que como los mismos querellantes ale-gan que los demandados nunca fueron legalmente elegidos la petición no demuestra que los demandados podían ser compelidos a realizar los actos solicitados; que ordenarles que los realicen sería conferir una nueva autoridad que es-taría en contra de las expresas prescripciones de la ley de mandamus.
En apelación el querellante dice que en el juicio se de-mostró por las manifestaciones de varios de los demanda-dos que ellos, o algunos de ellos, como seis u ocho años antes, habían sido debidamente electos oficiales o directores •de la compañía; que como una consecuencia ellos continuaron ■desempeñando sus cargos de directores u oficiales (hold ■over) con poder para citar la reunión. Esta no fue la teo-ría de la corte sentenciadora. El querellante no enmendó ■su petición.
Por consiguiente, en vista de una resolución adversa por la corte inferior, una petición no deberá ser conside-*787rada enmendada en apelación. La petición es la base de la cansa de acción del peticionario. Sus manifestaciones de récord son las contenidas en su propia petición y a menos que .en la corte inferior él tome alguna medida para cam-biar su alegación, queda sujeto a ella. Si la corte hubiera resuelto a su favor la petición bajo ciertas condiciones, po-dría considerarse enmendada en apelación. El Pueblo v. Valdés, 31 D.P.R. 223. Asimismo, cuando estamos conven-cidos de que el querellante tiene un caso meritorio de mandamus, podríamos en casos excepcionales devolver el caso para ulteriores procedimientos.
El apelante no nos satisface de que los demandados, o cualquiera de ellos, tiene poder actual para citar a la junta directiva, o de todos modos que ellos pueden ser compelidos a actuar. Seis u ocho años antes algunos de los demandados fueron electos como oficiales. Todos los que declararon dicen en efecto que ellos fueron elegidos por un año y desde la terminación del período no fian hecho absolutamente nada y de ninguna manera han tratado de dirigir los asuntos de la corporación. El tesorero, es cierto, declaró que recibía los ingresos.
El apelante cita ciertas autoridades para demostrar que los directores que continúan desempeñando sus cargos al expirar sus términos (hold-over directors) pueden realizar los actos de los directores regulares, pero no nos cita nada para demostrar que oficiales y directores que han abando-nado completamente la dirección siguen siendo tales direc-tores y que pueden ser obligados por mandamus para ac-tuar. Creemos que tal abandono es inconsistente con la-condición de oficiales que continúan desempeñando sus car-gos después de haber expirado sus términos.
El apelante no nos demuestra que estos demandados en particular tenían el poder actual para actuar bajo una su-puesta carta constitucional o estatuto de la compañía. No tenemos conocimiento de cuáles son las reglas de la corpo-ración. Se ha encontrado un anterior vicepresidente, un se-*788cretario, un tesorero y otros directores, pero no aparece bajo qué condiciones estos directores tienen derecho a ac-tuar. ' El mero hecho de que el tesorero recibió ciertas ren-tas y las retuvo, no establece por sí sólo una directiva cuyo término no ha expirado.
Además, estamos de acuerdo con la corte en que el querellante bajo estas' condiciones tiene un remedio más adecuado presentando una solicitud para que se nombre un síndico (receiver). Generalmente un mandamus será expedido solamente en un caso claro.

No vemos razón alguna para modificar la sentencia en cuanto a costas y la misma debe ser confirmada.

El Juez Asociado Señor Hutchison está conforme con el resultado.